DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–11 is/are pending.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Terminal Disclaimer
The terminal disclaimer filed on 26 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/848,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1–11 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Miyazaki et al. (JP 2010-221455 A, hereinafter Miyazaki).
Miyazaki discloses a nonaqueous electrolyte secondary battery porous layer, wherein a standard deviation of whiteness index is 0.03 or more and 0.13 or less (TABLE 4, [0046]), the whiteness index being defined in E313 of the American Standards Test Methods (TABLE 4, [0046]), the standard deviation of whiteness index being calculated based on measured values of the whiteness index for a plurality of arbitrarily selected portions on a surface of the nonaqueous electrolyte secondary battery porous layer, the measured values of the whiteness index being obtained by irradiating the plurality of arbitrarily selected portions with light (TABLE 4, [0046]).
Miyazaki does not disclose, teach, or suggest the following distinguishing feature(s):
A nonaqueous electrolyte secondary battery porous layer, wherein a standard deviation of whiteness index is 0.15 or more and 0.91 or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725